      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 ALTON SINGLETARY, ET AL                                         CIVIL ACTION
 VERSUS                                                          NO: 19-13108
 COVIDIEN, L.P., ET AL                                           SECTION: "S" (1)


                                    ORDER AND REASONS

       Before the court is defendants' Motion to Dismiss (Rec. Doc. 26). Plaintiffs oppose the

motion, and seek leave to amend the complaint.

       IT IS HEREBY ORDERED that plaintiffs shall have 15 days from entry of this order to

amend their complaint to adequately allege claims for failure to warn, breach of express

warranty, and loss of consortium;

       IT IS FURTHER ORDERED that in all other respects, the motion is DENIED.

                                       BACKGROUND

       Plaintiff, Alton Singletary ("plaintiff"), has sued Covidien, LP ("Covidien") and

Medtronic, Inc. ("Medtronic") (collectively, "defendants") for damages he suffered as a result of

the implantation of mesh hernia repair devices manufactured by the defendants. Plaintiff

underwent his first inguinal hernia repair in March 2017, for which his surgeon, Dr. James

Redmann, used a product called Covidien ProGrip Self Fixating Mesh. Plaintiff alleges that after

2017 surgery, the mesh began tearing away from his tissue to which it had been secured, and the

polyester material from which it was made began to shrink and contract, pulling on plaintiff's

tissues, organs and nerves. He underwent a second repair of his recurrent right inguinal hernia
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 2 of 13




with Covidien Parietex Plug and Patch Mesh in March 2019, which did not resolve his

symptoms. Plaintiff alleges that he experiences excruciating abdominal pain, difficulty walking,

shooting, poking, and burning pains in his abdomen, constant discomfort, swelling, adhesions

and the loss/non-viability of his testicle. He further alleges that he will likely have to undergo

additional surgeries to remove the mesh products.

       According to plaintiff and his doctor, the second surgery was required by the failure of

the Pro-Grip Mesh used in the first surgery. His surgeon has opined as follows:

       On March 14, 2017, I repaired an inguinal hernia on Mr. Alton Singletary
       robotically using the Covidien Pro Grip Mesh. As per the manufacturer’s
       representative’s instructions, no tacking was used as it was deemed unnecessary
       due to the absorbable “feet” on the back of the mesh which would grip the
       patient’s muscle after placement. He returned in February, 2019, with a CT scan
       showing recurrence of his right inguinal hernia. I then repaired his recurrent
       hernia with an open procedure and mesh plug and patch on March 18, 2019. He
            developed a firm testicle postoperatively which has been managed by his
       urologist. The need for a second procedure was likely due to the failure of the
       absorbable “feet” on the ProGrip mesh to adhere to the muscle without additional
       tacking. The manufacturer has since changed its recommendations to include
       additional tacking when placing the Pro Grip mesh due to numerous recurrences
       and surgeons’ and patients’ dissatisfaction. I think Mr. Singletary had to undergo
       a second repair due to the mesh failure which increased his chance of testicular
       compromise. Had the first mesh remained fixed, he would not have required a
       second higher risk procedure.

Rec. Doc. 38-1, Report of Dr. Redmann.1


       1
         In ruling on a 12(b)(6) motion, the district court "may also consider documents attached
to either a motion to dismiss or an opposition to that motion when the documents are referred to
in the pleadings and are central to a plaintiff's claims." Brand Coupon Network, L.L.C. v.
Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014). In this case, Dr. Redmann's report is
not specifically referenced in the complaint (in fact, his Report is dated August 18, 2020, and the
Amended Complaint was filed March 11, 2020) but Dr. Redmann and his choice of defendants'
products is referred to in the amended complaint, the Report is attached to the opposition to the
motion, and his opinion is central to plaintiff's claims.

                                                  2
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 3 of 13




       Plaintiff filed suit against the defendants alleging claims under the Louisiana Products

Liability Act ("LPLA") and in redhibition. Catherine Singletary has filed a claim for loss of

consortium.

       Defendants have moved for dismissal under Rule 12(b)(6), arguing that plaintiff has

failed to adequately plead the elements of a claim under the LPLA. They further allege that

Catherine Singletary has not stated a claim for loss of consortium.

                                       APPLICABLE LAW

Standard of Review

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a motion to dismiss a

complaint for failure to state a claim upon which relief can be granted. "To survive a Rule

12(b)(6) motion to dismiss, 'enough facts to state a claim for relief that is plausible on its face'

must be pleaded." In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007)

(quoting Bell Atl. v. Twombly, 550 U.S. 544 (2007). A claim is plausible on its face when the

plaintiff pleads facts from which the court can “draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Factual

allegations must be enough to raise a right to relief above the speculative level, on the

assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. 544, 555

(citations omitted). The court “must accept all well-pleaded facts as true and view them in the

light most favorable to the non-moving party.” In re S. Scrap Material Co., LLC, 541 F.3d 584,




                                                   3
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 4 of 13




587 (5th Cir. 2008). However, the court need not accept legal conclusions couched as factual

allegations as true. Iqbal, 556 U.S. at 678.

       In considering a motion to dismiss for failure to state a claim, a district court may

consider only the contents of the pleading and the attachments thereto. Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000) (citing Fed. R. Civ. P. 12(b)(6)).

However, the district court "may also consider documents attached to either a motion to dismiss

or an opposition to that motion when the documents are referred to in the pleadings and are

central to a plaintiff's claims." Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d

631, 635 (5th Cir. 2014).

Louisiana Products Liability Act

       The Louisiana Products Liability Act ("LPLA") “establishes the exclusive theories of

liability for manufacturers for damages caused by their products.” La. Rev. Stat. § 9:2800.52.

Under the LPLA, a manufacturer of a product is “liable to a claimant for damage proximately

caused by a characteristic of the product that renders the product unreasonably dangerous when

the damage arose from a reasonably anticipated use of the product by the claimant or another

person or entity.” Id. at § 9:2800.54. To prevail on a LPLA claim, a plaintiff must prove: (1) that

the defendant is a manufacturer of the product; (2) that the claimant's damage was proximately

caused by a characteristic of the product; (3) that the characteristic made the product

unreasonably dangerous in one of the four ways provided in the statute; and (4) that the

claimant's damage arose from a reasonably anticipated use of the product by the claimant or

someone else. Jefferson v. Lead Industries Ass'n, Inc., 106 F.3d 1245, 1251 (5th Cir. 1997)


                                                 4
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 5 of 13




(citing generally J. Kennedy, A Primer on the Louisiana Products Liability Act, 49 LA. L. REV.

565 (1989)); La. Rev. Stat. § 9:2800.54.

       Liability may be imposed when a product is found to be unreasonably dangerous in (1)

construction or composition, (2) design, (3) inadequate warning or (4) nonconformity with an

express warranty. La. Rev. Stat. §§ 9:2800.55, 9:2800.56, 9:2800.57, 9:2800.58. In the present

case, plaintiff has alleged liability under all four theories of recovery; defendant has moved to

dismiss all four claims.

       It is undisputed that Covidien manufactured the mesh products in question. However,

defendants argue that plaintiffs have failed to adequately allege that Alton Singletary's injuries

were proximately caused by a characteristic of the mesh, and that plaintiffs have not adequately

alleged that the mesh was unreasonably dangerous under the LPLA.

                                           DISCUSSION

       With respect to the proximate causation allegations, plaintiff has alleged the cause of

Alton Singletary’s recurrent right inguinal hernia needing operative repair on March 18, 2019

was the failure of the Parietex ProGrip Self Fixating Mesh to perform its intended purpose as

designed by the defendant manufacturer, and the product not conforming to the defendants’

express representations of its intended use. He further alleges that after the first surgery, due to

contraction of the microgrips, the mesh began tearing away from the tissue to which the mesh

had been secured pulling on plaintiff's tissues, organs, and nerves, and causing plaintiff to

undergo a revision surgery in 2019, which caused further significant pain and distress. These

allegations sufficiently state that defects in the mesh caused injury to plaintiff. The court thus


                                                  5
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 6 of 13




turns to a consideration of plaintiff's four theories of liability under the LPLA.

Construction and composition defect

       To prevail on a claim that a product is “unreasonably dangerous” in its “construction or

composition” under the LPLA, a plaintiff must show that, “at the time the product left its

manufacturer's control, the product deviated in a material way from the manufacturer's

specifications or performance standards for the product or from otherwise identical products

manufactured by the same manufacturer.” La. Rev. Stat. § 9:2800.55; see also Stahl v. Novartis

Pharm. Corp., 283 F.3d 254, 261 (5th Cir. 2002).

       Plaintiff's amended complaint alleges that the mesh implants materially deviated from the

manufacturer's performance standards, because, inter alia, the implants shrunk and contracted

after implantation, which they were not designed to do. Accordingly, plaintiff has stated a claim

for defect in construction or composition.

Design defect

       A plaintiff alleging a design defect must show: “(1) there existed an alternative design

that was capable of preventing the claimant's damage, and (2) the risk avoided by the alternative

design outweighed the burden of its adoption by the manufacturer and any adverse effect the

alternative design would have on the product's utility.” Marable v. Empire Truck Sales of

Louisiana, LLC, 221 So. 3d 880, 895 (La. App. 4 Cir. 6/23/17) (citing La. Rev. Stat. §

9:2800.56). In this case, plaintiff has alleged that the mesh implants have numerous defects,

including, inter alia, the propensity of the polyester mesh material to unravel, fray, or tear after

the mesh products are implanted into the patient; the tendency for the polyester mesh material to


                                                  6
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 7 of 13




shrink and retract inside the body causing the mesh to pull on tissues and nerves inside the

patient’s body; the tendency for the mesh product to erode into the spermatic cord causing

non-viability of testicle; as well as the tendency for the products to adhere to tissue, organs and

nerves inside the body, making it difficult to remove the mesh products from the body. The

amended complaint also explicitly alleges that there are numerous practical and feasible

alternative designs that would have prevented or reduced the risk of plaintiffs' injuries, for

instance, using a stronger material than polyester, such polypropylene, or a design that uses

sutures rather than numerous tacks to fix the mesh. The amended complaint also references

feasible alternative designs by noting that other manufacturers have patented mesh product

designs that do not contain the defects present in the ProGrip and Plug and Patch mesh used in

Alton Singletary's hernia repair surgeries. Accordingly, plaintiffs have adequately stated an

LPLA claim for defective design.

Inadequate warning

       Defendants contend that plaintiffs have failed to state a failure to warn claim because

they have not identified the allegedly inadequate warnings, or explained why such warnings

were deficient.

       In failure to warn cases involving prescription medical devices, Louisiana courts apply

the learned intermediary doctrine. "Under this doctrine, a [medical device] manufacturer

discharges its duty to consumers by reasonably informing prescribing physicians of the dangers

of harm from a [medical device]." Stahl v. Novartis Pharmaceuticals Corp., 283 F.3d 254, 264

(5th Cir. 2002);


                                                  7
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 8 of 13




see also, La. Rev. Stat. 9:2800.57(A). In Stahl, the United States Court of Appeals for the Fifth

Circuit explained:

       [T]here is a two-prong test governing inadequate-warning claims under the LPLA
       when the learned intermediary doctrine is applicable. First, the plaintiff must
       show that the defendant failed to warn (or inadequately warned) the physician of
       a risk associated with the product that was not otherwise known to the physician.
       Second, the plaintiff must show that this failure to warn the physician was both a
       cause in fact and the proximate cause of the plaintiff's injury.

283 F.3d at 264. Further, a manufacturer has a continuing duty to provide an adequate

warning after the product leaves its control if the manufacturer obtains actual knowledge of

“a characteristic that may cause damage and the danger of such characteristic, or who would

have acquired such knowledge had [it] acted as a reasonably prudent manufacturer.” La. Rev.

Stat. 9:2800.57(C).

       Plaintiffs allege that the warnings provided to Alton Singletary's treating/implanting

physicians were improper because they did not reflect the full extent of the potential health

complications and adverse health consequences associated with the products, including the

propensity of the polyester mesh material to unravel, fray, or tear after implantation; the

tendency for the polyester mesh material to shrink and retract inside the body causing the mesh

to pull on tissues and nerves inside the patient’s body; the tendency for the mesh product to

erode into the spermatic cord causing non-viability of testicle; and the tendency for the products

to adhere to tissue, organs and nerves inside the body, making it difficult to remove the mesh

products from the body. Plaintiffs further allege that if Singletary's doctors had been so warned,

they would not have used the mesh products they did.



                                                 8
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 9 of 13




       The following warning was included in the Instructions for Use for the ProGrip mesh

product:




The Plug and Patch mesh product warned:




Thus, the manufacturer did provide warnings for many of the issues with the mesh that plaintiff

complains of, namely, shrinkage, erosion, adhesion, and recurrence of the hernia.

       However, plaintiff also argues that defendants did not warn Singletary's surgeon that

additional tacking or sutures may be needed to permanently affix the mesh, and that it had

become aware of that fact from surgeons implanting the mesh. This is not specifically alleged in

plaintiff's amended complaint; rather, it is an argument based on the Report from Dr. Redmann

which was issued after filing of the Amended Complaint. Dr. Redmann's report states that "per

the manufacturer's . . . instructions no tacking was used as it was deemed unnecessary due to the

absorbable 'feet' on the back of the mesh which would grip the patient's muscle after placement."

Rec. Doc. 38-1. Dr. Redmann went on to the note that the manufacturer has since changed its

recommendation to include additional tacking when placing the Pro Grip mesh due to numerous


                                                9
      Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 10 of 13




recurrences and surgeons' and patients' dissatisfaction." Id.

       If alleged, these statements appear sufficient to state a claim that the warnings did not

address the need for tacking to secure the mesh, a risk that the manufacturer had become aware

of over time via reports from surgeons, and suggests that plaintiff's surgeon may well have used

an alternate product, had such a warning been made. Accordingly, plaintiff is allowed to amend

his complaint once more under Rule 15(a)(2), to attempt to state his failure to warn claim with

the required specificity.

4. Breach of express warranty

       To state claim for a breach of express warranty claim, a plaintiff must allege that: (1) the

manufacturer made an express warranty about the product; (2) the express warranty induced the

plaintiff to use the product; (3) the product failed to conform to that express warranty; and (4)

the

plaintiff’s damage was proximately caused because the express warranty was untrue. Caboni v.

Gen. Motors Corp., 278 F.3d 448, 452 (5th Cir. 2002).

       Under the LPLA, an “express warranty” is “a representation, statement of alleged fact or

promise about a product … that represents, affirms or promises that the product … possesses

specified characteristics or qualities or will meet a specified level of performance.” La. R.S.

9:2800.53(6). A “general opinion about or general praise of a product” is not an express

warranty. Id.

       In moving to dismiss, defendants argue that plaintiff has failed to state a claim because he

has not identified any statement that constitutes an express warranty, and that the amended


                                                 10
     Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 11 of 13




complaint instead references broad, nonspecific statements not attributed to a specific source.

Relying on the Redmann report, plaintiff argues (although he did not so allege in his amended

complaint) that defendants expressly represented to his implanting surgeon that the mesh was

self-fixating and no sutures or tacking were to be utilized when implanting the mesh, and that it

would remain internally attached to Singletary from the self-fixating micro-grips/feet on the back

of the mesh which would grip the patient’s muscle after placement. Thus, plaintiff contends that

he and his implanting surgeon relied upon the express warranties made by the defendants when

deciding to utilize the Parietex Mesh for plaintiff's hernia repair, and determined that no

sutures/tacking were required, because that was expressly warranted to the surgeon by the

defendant and its representatives. He further argues that as a direct result of the defendants’

breach of these express warranties, plaintiff suffered injuries and damages in theform of a

revision surgery, testicular compromise, and continues to suffer ongoing pain. Because these

arguments are supported by the Redmann reprort, as with the failure to warn claim, plaintiff is

allowed to amend his complaint to adequately allege his breach of express warranty claim.

Catherine Singletary's Loss of Consortium claim

       Defendants also argue that Catherine Singletary should be dismissed for lack of standing.

The amended complaint makes no mention of her claim, although it incorporates by reference

from the original complaint. The sole allegation in the original complaint concerning Ms.

Singletary is: "The conduct of Defendants directly and/or proximately caused Petitioner,

Catherine Singletary, to suffer severe and painful personal injuries and damages, which presently

include, but are not limited to: a. loss of consortium; and, b. all other elements of damages and


                                                 11
     Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 12 of 13




injuries, as may be shown at the trial of this matter."

       This conclusory allegation does not allege any specific facts to show that any loss was

suffered or what Catherine Singletary's actual damages were. Further, while "[d]amages may

include loss of consortium, service, and society, [they are] recoverable by the same respective

categories of persons who would have had a cause of action for wrongful death of an injured

person." La. Civil Code art. 2315(B). While spouses are eligible to make such a claim, “there can

be no recovery for loss of consortium damages for a prenuptial injury that manifested itself

before the marriage.” Morales v. Davis Bros. Constr. Co., Inc., 706 So.2d 1048 (La. Ct .

App.1998). Catherine Singletary does not allege her relationship to Alton, nor, if she is his

spouse, include the date of their marriage. Accordingly, as pleaded, plaintiff Catherine

Singletary's loss of consortium claim is inadequate, however, she will be granted an opportunity

to amend to cure any defects, if possible.

                                          CONCLUSION

       Plaintiff has adequately pleaded a design defect claim and a claim for defective

composition and construction under the LPLA. Plaintiff has advanced colorable arguments, but

has not adequately pleaded, a claim for failure to warn and breach of express warranty, and has

requested the opportunity to amend and set forth more specific allegations. The same is true of

Catherine Singletary's loss of consortium claim. Discovery has not begun, and the court finds

there has not been undue delay, bad faith, or repeated failures to cure deficiencies on previous

amendments. See Fed. Rule Civ. Pro. 15(a). Nor will allowing amendment impose undue

prejudice on the opposing party. Accordingly, the court will allow plaintiffs 15 days to amend


                                                 12
     Case 2:19-cv-13108-MVL-JVM Document 45 Filed 04/16/21 Page 13 of 13




their complaint and attempt to adequately allege the deficient claims. Therefore,

       IT IS HEREBY ORDERED that plaintiffs shall have 15 days from entry of this order to

amend their complaint to adequately allege claims for failure to warn, breach of express

warranty, and loss of consortium;

       IT IS FURTHER ORDERED that in all other respects, the motion is DENIED.



                                    16th day of April, 2021.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE




                                               13
